PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBIN MCKENNEL LOVITT,                
             Petitioner-Appellant,
                 v.
                                                No. 04-28
WILLIAM PAGE TRUE, Warden,
Sussex I State Prison,
               Respondent-Appellee.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 Henry E. Hudson, District Judge.
                          (CA-03-1061-3)

                      Argued: February 1, 2005

                       Decided: April 6, 2005

Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Williams and Judge Traxler joined.


                            COUNSEL

ARGUED: Kenneth Winston Starr, KIRKLAND & ELLIS, L.L.P.,
Washington, D.C., for Appellant. Katherine P. Baldwin, Senior Assis-
tant Attorney General, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellee. ON BRIEF: Rob-
ert E. Lee, VIRGINIA CAPITAL REPRESENTATION RESOURCE
CENTER, Charlottesville, Virginia; Thomas D. Yannucci, Ashley C.
2                           LOVITT v. TRUE
Parrish, Steven A. Engel, Sookyoung Shin, KIRKLAND & ELLIS,
L.L.P., Washington, D.C., for Appellant. Jerry W. Kilgore, Attorney
General of Virginia, Richmond, Virginia, for Appellee.


                             OPINION

WILKINSON, Circuit Judge:

   Robin Lovitt was convicted and sentenced to death for the murder
of his former co-worker during the commission of a robbery. His
challenges to his conviction and sentence — under Strickland, Brady,
and Youngblood — have been heard by many courts. The Supreme
Court of Virginia rendered two thorough and conscientious opinions
in his case — one on direct appeal and one on habeas. The state
habeas court in Arlington also treated Lovitt’s claims with care, hold-
ing a two-day evidentiary hearing and authoring detailed findings of
fact and conclusions of law. Finally, the federal district court again
reviewed Lovitt’s claims, and dismissed them in a meticulous and
lengthy opinion.

   This case is a good example of the care with which state courts
should treat capital cases. We think the Virginia Supreme Court prop-
erly resolved Lovitt’s claims. Even if that were not the case, however,
we could not begin to say that it unreasonably applied clearly estab-
lished Supreme Court law. 28 U.S.C. § 2254(d)(1) (2000). In so con-
cluding, we affirm the judgment of the district court dismissing the
petition.

                                  I.

                                  A.

   The Virginia Supreme Court has provided a full account of the
facts of the murder on Lovitt’s direct appeal, see Lovitt v. Common-
wealth, 537 S.E.2d 866 (Va. 2000) ("Lovitt I"), so we need only sum-
marize the salient evidence here.

   On November 18, 1998, Clayton Dicks was brutally murdered at
the pool hall where he worked in Arlington County. Dicks was
                             LOVITT v. TRUE                             3
stabbed six times in his back and chest. When his body was found,
the police discovered that the pool hall’s cash register had been bro-
ken and one of the drawers was missing.

   Also missing that morning was a pair of orange-handled scissors
kept next to the register. A police canine unit found scissors of a simi-
lar description lying in the woods about fifteen yards behind the pool
hall. Those scissors had blood on them which matched the DNA of
Clayton Dicks. Amy Hudon, a manager at the pool hall, testified that
two months before Dicks was murdered, the cash register drawer was
not opening properly. Robin Lovitt, an employee of hers at the time,
assisted her by prying a pair of scissors into the drawer’s latch and
forcing it open.

   Clayton Dicks was scheduled to work the late managerial shift at
the pool hall on the night he was murdered. He arrived for work
between 1:30 and 2:00 in the morning. The other employees left the
pool hall by 3:00 a.m., making Dicks the only employee remaining
on the premises. At 3:25 a.m., Jose Alverado and Carlos Clavell
arrived at the pool hall and witnessed two men fighting behind the
bar. Alvarado testified that he saw the shorter man stab the taller man
six or seven times with a silver-colored weapon. Once the taller man
fell to the floor, Alvarado said he saw the shorter man repeatedly kick
him. At the preliminary hearing, Alvarado could not say he was 100%
certain that Lovitt was the assailant, but he did testify at trial that he
was 80% sure.

   Warren Grant is Lovitt’s cousin. He lives on the "other side of the
woods" from the pool hall, about a quarter mile away. Grant testified
that Lovitt arrived at his house between 1:30 and 3:00 on November
18th. Grant said Lovitt was carrying a large square metal box. The
two cousins opened the box with a screwdriver and split the money
that was inside.

   The government’s theory at trial was that Lovitt used the scissors
to pry open the cash register but was caught in the act by Dicks. Thus
surprised, Lovitt allegedly stabbed Dicks several times with the scis-
sors before fleeing with the cash-register drawer to his cousin’s
house, discarding the scissors along the way.
4                            LOVITT v. TRUE
   In support of this theory, a forensic scientist testified that the cash
register drawer that had been found at Grant’s house did in fact come
from the pool hall register, and that the pry marks on the drawer were
made by the same scissors that were found in the woods. Another sci-
entist testified that the chance of someone other than Dicks contribut-
ing to the DNA sample on the tip of the scissors found in the woods
was 1 in more than 5.5 billion.

   Another key witness for the prosecution was Casel Lucas. Lucas
was an inmate at the Arlington County jail who befriended Lovitt dur-
ing the two months they lived together in the same unit. Lucas testi-
fied that Lovitt confided in him about murdering Dicks. According to
Lucas, Lovitt said he waited in the bathroom late at night on Novem-
ber 18 until he knew everyone but Dicks had left the pool hall. Appar-
ently, Lovitt then attempted to jimmy open the cash register drawer.
When confronted and recognized by Dicks, Lovitt told Lucas he
stabbed Dicks several times and took the cash register drawer to his
cousin’s house before leaving to buy drugs.

   After hearing all of this evidence, on September 20, 1999, a jury
found Robin Lovitt guilty of the capital murder of Clayton Dicks dur-
ing the commission of a robbery.

   In a separate sentencing proceeding, the government sought the
death penalty for Lovitt on a theory of future dangerousness. See Va.
Code Ann. § 19.2-264.4. The prosecutors introduced evidence of
Lovitt’s rather extensive criminal history, starting with charges of
assault when he was just eleven years old. The jury learned that while
at a juvenile detention center during his teenage years, Lovitt was dis-
ciplined for fighting, assault, and possession of contraband. He was
convicted of grand larceny in 1981 and served 12 months in jail. At
various times in his life, Lovitt was convicted of petit larceny, grand
larceny, breaking and entering, distribution and possession of narcot-
ics, attempted robbery, parole violations, destruction of property, and
assault and battery. Lovitt was on parole at the time of Dicks’s mur-
der.

   To mitigate this evidence, Lovitt’s attorneys presented testimony
from the guards at the Arlington County jail. Those officers stated
that Lovitt had not caused any disciplinary problems while in jail on
                            LOVITT v. TRUE                           5
the present charges, and in fact regularly attended Bible study and AA
meetings. Lovitt also offered testimony from his half-sister, Lemanda
Jones, who testified that Lovitt was the oldest of twelve children who
took care of his younger siblings.

  The jury weighed the aggravating and mitigating evidence and
ordered death as the punishment for Lovitt’s murder conviction.

                                  B.

   Lovitt appealed to the Supreme Court of Virginia, which affirmed
his conviction and sentence on November 3, 2000. Lovitt I, 537
S.E.2d 866 (Va. 2000). In October of the following year, the United
States Supreme Court denied Lovitt’s petition for a writ of certiorari.
534 U.S. 815 (2001).

   In May 2001, virtually all of the evidence from Lovitt’s trial was
thrown away as ordered by Robert McCarthy, a clerk in the Arlington
County Circuit Court. McCarthy did not notify anyone at the Com-
monwealth Attorney’s Office of his intentions to dispose of these
items. He had the evidence discarded in order to make additional
space in the evidence room, and because he had received a mandate
from the Supreme Court of Virginia indicating that Lovitt’s appeal
was over.

   In January of 2002, Lovitt’s new court-appointed counsel filed a
state petition for a writ of habeas corpus. The petition alleged, among
others, (1) that Lovitt’s due process rights were violated because the
state destroyed evidence and thus prevented adequate habeas review,
(2) that the prosecution willfully suppressed exculpatory evidence in
violation of Brady v. Maryland, 373 U.S. 83 (1963), and (3) that his
trial counsel provided ineffective assistance under Strickland v. Wash-
ington, 466 U.S. 668 (1984).

  The Supreme Court of Virginia reviewed Lovitt’s petition, and
decided that it raised issues of fact which required an evidentiary
hearing to resolve. Thus, at the Supreme Court’s direction, the Circuit
Court of Arlington County held a two-day evidentiary hearing on
June 18 and 19, 2002. Prior to the hearing, the circuit court granted
6                           LOVITT v. TRUE
much of Lovitt’s extensive discovery requests. Accordingly, Lovitt
was permitted to depose the two Assistant Commonwealth’s Attor-
neys who prosecuted his case, and the head clerk of the court where
the evidence was destroyed. He was also authorized to subpoena the
social service records of many of his family members and he was
given copies of certain records from the prosecutor’s files.

   Following this comprehensive evidentiary hearing in which live
testimony was heard from over twenty witnesses, the circuit court
issued a report with approximately fifty detailed findings of fact and
over ten pages of proposed conclusions of law. It recommended that
Lovitt’s petition be denied.

   The state supreme court then reviewed Lovitt’s claim once more —
ordering a full briefing from the parties and oral argument. The court
reviewed the Arlington circuit court’s factual findings to ensure they
were supported by the evidence, and it reviewed all legal issues de
novo. On September 12, 2003, the Supreme Court of Virginia unani-
mously accepted the circuit court’s findings and recommendations.
Lovitt v. Warden, 585 S.E.2d 801 (Va. 2003) ("Lovitt II"). Lovitt’s
state habeas petition was dismissed, and his subsequent writ of certio-
rari to the United States Supreme Court was denied seven months
later. 124 S. Ct. 2018 (2004).

   Having exhausted direct appeal and state collateral review, Lovitt
turned to federal court. On December 23, 2003, the United States Dis-
trict Court for the Eastern District of Virginia stayed Lovitt’s execu-
tion, allowing him to petition for federal habeas corpus relief under
28 U.S.C. § 2254. That court heard oral argument and reviewed
(among others) Lovitt’s Strickland, Brady, and destruction of evi-
dence claims. In a lengthy opinion, it concluded that Lovitt’s petition
was rightly dismissed. Lovitt v. True, 330 F. Supp. 2d 603 (E.D. Va.
2004). Lovitt now appeals that decision. On October 12, 2004, the
district court granted Lovitt’s application for a certificate of appeala-
bility on three of his four claims, and this court expanded the order
on November 9, 2004, to include the fourth claim. 28 U.S.C.
§ 2253(c) (2000).

                                   II.

   Lovitt’s federal habeas petition was filed pursuant to 28 U.S.C.
§ 2254, which was amended by the Antiterrorism and Effective Death
                            LOVITT v. TRUE                             7
Penalty Act of 1996 ("AEDPA"). With this statute, Congress pro-
vided a federal habeas remedy for state prisoners, but only when the
state court proceedings:

    (1) resulted in a decision that was contrary to, or involved
    an unreasonable application of, clearly established Federal
    law, as determined by the Supreme Court of the United
    States; or

    (2) resulted in a decision that was based on an unreason-
    able determination of the facts in light of the evidence pre-
    sented in the State court proceeding.

28 U.S.C. § 2254(d).

   The Supreme Court has interpreted these provisions to require that
federal courts accord considerable deference in their review of state
habeas proceedings. (Terry) Williams v. Taylor, 529 U.S. 362, 412-13
(2000). Thus, a state court decision is only "contrary to" clearly estab-
lished law when it "applies a rule that contradicts the governing"
Supreme Court holding or "confronts a set of facts that are materially
indistinguishable from a decision of [the Supreme Court] and never-
theless arrives at a result different from [its] precedent." Id. at 405-
406.

   Similarly, "a federal habeas court may not issue the writ simply
because that court concludes in its independent judgment that the rele-
vant state-court decision applied clearly established federal law erro-
neously or incorrectly. Rather, that application must also be
unreasonable." Id. at 411. See also Booth-El v. Nuth, 288 F.3d 571,
576 (4th Cir. 2002) (stressing the Supreme Court’s recognition that
Congress chose the word "unreasonable" in AEDPA instead of the
word "erroneous" or "incorrect"). Further, "a decision adjudicated on
the merits in a state court and based on a factual determination will
not be overturned on factual grounds unless objectively unreasonable
in light of the evidence presented in the state-court proceeding."
Miller-El v. Cockrell, 537 U.S. 322, 324 (2003).

  When Congress crafted this deferential standard of review in
AEDPA, it was at least partially motivated "to limit federal intrusion
8                             LOVITT v. TRUE
into state criminal adjudications." (Michael) Williams v. Taylor, 529
U.S. 420, 436 (2000). It is, after all, the job of state courts to faithfully
apply federal law. U.S. Const., Art. VI, cl. 2. Their efforts in this
regard are to be respected as the acts of sovereign entities, whose
sworn allegiance to the Constitution and the laws of the United States
is as solemn as our own.

   Keeping in mind the deference we owe to the Virginia courts, we
take up Lovitt’s claims in the order he presents them.

                                    III.

   Lovitt first asserts that his trial lawyers provided him with ineffec-
tive assistance of counsel. He claims that they "hardly investigated
[his] background at all" and thus neglected to present relevant miti-
gating evidence at sentencing about his "nightmarish childhood." This
performance, Lovitt says, violated his Sixth Amendment right to
counsel.

   The standard used for evaluating ineffective assistance claims was
set out by the Supreme Court in Strickland v. Washington, 466 U.S.
668 (1984). The now familiar Strickland test requires a two-part
showing: (1) counsel’s performance must have fallen "below an
objective standard of reasonableness," and (2) that "deficient perfor-
mance" must have "prejudiced the defense." Id. at 687-88.

   The Supreme Court of Virginia rejected Lovitt’s argument by hold-
ing that any alleged deficiencies on the part of Lovitt’s lawyers did
not alter the outcome of his sentencing. Lovitt II, 585 S.E.2d at 825.
The district court agreed with that conclusion, but additionally held
that Lovitt’s counsel performed in an objectively reasonable way.
Lovitt, 330 F. Supp. 2d at 645. Although it was perfectly appropriate
for the Virginia court to rely exclusively on the prejudice prong of
Strickland, we will nonetheless address both parts of the test here.

                                     A.

  Lovitt correctly notes that in death penalty cases, counsel must ade-
quately investigate and present evidence in mitigation of guilt. Wil-
                            LOVITT v. TRUE                             9
liams, 529 U.S. at 393. See also Byram v. Ozmint, 339 F.3d 203, 209
(4th Cir. 2003). However, in assessing a lawyer’s performance in this
regard, the Supreme Court has emphasized that "Strickland does not
require counsel to investigate every conceivable line of mitigating
evidence no matter how unlikely the effort would be to assist the
defendant at sentencing." Wiggins v. Smith, 539 U.S. 510, 533 (2003).
And, when courts review these decisions, "every effort [must] be
made to eliminate the distorting efforts of hindsight." Strickland, 466
U.S. at 689.

   In many cases, counsel’s decision not to pursue a particular
approach at sentencing reflects not incompetence, but rather a sound
strategic choice. See Rose v. Lee, 252 F.3d 676, 693 (4th Cir. 2001).
Accord Bunch v. Thompson, 949 F.2d 1354, 1364 (4th Cir. 1991). The
district court found that Lovitt’s attorneys "made a reasoned,
informed, and strategic decision not to introduce [Lovitt’s] social his-
tory records during the sentencing phase of trial." Lovitt v. True, 330
F. Supp. 2d 603, 642. For the reasons that follow, we agree.

   First, we think it relevant that the state habeas court found that
Lovitt "did not give counsel permission to speak to members of his
family, and he stated to counsel that his family does not care about
his situation." JA 230; See also Lovitt, 330 F. Supp. 2d at 643. We
need not hold that heeding instructions of this sort from a capital
defendant renders counsel’s performance effective in every set of cir-
cumstances. But capital sentencing proceedings do not set at naught
the basic principle of attorney-client relations: namely that counsel,
for all their learning and experience, remain in the end the agents of
the one most intimately affected. Lovitt is correct to insist that a cli-
ent’s decision in this regard should be an informed one. At the same
time, however, Lovitt’s lawyers were hardly ineffective for incorpo-
rating their client’s wishes into their professional judgment. See
Strickland, 466 U.S. at 691 ("The reasonableness of counsel’s actions
may be determined or substantially influenced by the defendant’s own
statements or actions. . . . In particular, what investigation decisions
are reasonable depends critically on such information").

  Second, Lovitt’s two seasoned attorneys knew that the information
about Lovitt’s family background was classic double-edged evidence.
The Virginia Supreme Court noted, "in preparation for trial, [Lovitt’s
10                          LOVITT v. TRUE
attorneys] obtained ‘all of Lovitt’s jail records from the Arlington
County Detention Facility, all of his juvenile records, his records from
the Beaumont juvenile facility, his medical records, and his presen-
tence report.’" Lovitt II, 585 S.E.2d at 814 (quoting a factual finding
from the circuit court). Lovitt’s lawyers were also familiar with
Lovitt’s family because they had represented many of them in prior
criminal proceedings. They knew that all five of Lovitt’s brothers
were incarcerated, that at least two of his six sisters had criminal
records, and that Lovitt’s family had a long history of drug use and
a reputed "predilection for criminal activity" in the community.

   After listening to Lovitt’s lawyers testify at the state habeas hear-
ing, the court found that they had "made a strategic decision not to
present evidence that would have described Lovitt’s and his family’s
extensive drug use because they believed such evidence would have
invited the Commonwealth to argue that Lovitt murdered the victim
for a rock of crack cocaine." As one of Lovitt’s lawyers explained at
the hearing:

     I was trying to avoid the connection between Robin and sub-
     stance abuse. . . . I was fearful that . . . the door would be
     open, that the prosecution could parade up and down in
     front of that jury with a piece of simulated crack and argue,
     This is the value that Mr. Robin Lovitt put on Mr. Dicks’s
     life. And I was terribly afraid that that would be devastating
     testimony in front of a jury, and I was doing everything I
     could to avoid that connection.

JA 568.

    This decision does not represent deficient lawyering. Lovitt’s law-
yers were contesting the government’s theory that Lovitt posed a risk
of future danger. See Va. Code Ann. § 19.2-264.4. As one of them
explained at the habeas hearing, "[t]he Commonwealth was concen-
trating on [trying] to get the death penalty on future dangerousness.
. . . So I thought [the way] to combat the future dangerousness was
to demonstrate what a good prisoner he had been." JA 545.

  This strategy of not risking a more determined prosecutorial
onslaught with respect to Lovitt’s problematic past was sensible. For,
                             LOVITT v. TRUE                              11
if Lovitt’s lawyers had pursued a strategy of mitigation that focused
on Lovitt’s social history, they risked calling further attention to
Lovitt’s drug addiction, underscoring his "quick temper" and "physi-
cal aggressiveness" referenced in his social records, and hammering
home his checkered criminal past. His lawyers chose not to empha-
size this part of Lovitt’s life but instead to focus on the fact that Lovitt
had behaved well recently, participated in a prison Bible study, and
attended Alcoholics Anonymous meetings. See Lovitt II, 585 S.E.2d
at 823. This was not an unreasonable decision. For when a defen-
dant’s family background is "by no means uniformly helpful" to him
since it "suggest[s] violent tendencies," it is reasonable to choose not
to present it. Burger v. Kemp, 483 U.S. 776, 793 (1987). See also
Hunt v. Lee, 291 F.3d 284, 292 (4th Cir. 2002).

   Third, despite Lovitt’s contentions to the contrary, his trial law-
yers’ strategic decisions were different from the ones made by the
lawyers in Wiggins. Trial counsel in Wiggins chose to focus almost
exclusively on contesting guilt and hardly presented any mitigation
evidence at all, despite counsels’ exposure to records alluding to the
petitioner’s extensive history of childhood sexual abuse and rape.
Wiggins, 539 U.S. at 526, 534-35. The Supreme Court found this to
be an unreasonable professional error. Id. at 534. But, in so doing, it
also noted that Wiggins’s social history contained "little of the double
edge we have found to justify limited investigations in other cases."
Id. at 535. We think the present situation is a precise example of what
the Supreme Court was referencing when making this distinction.

   While the lawyers in Wiggins limited their investigation artificially
and were thus making decisions in the dark, id. at 527-28, the lawyers
in Lovitt’s case were personally familiar with Lovitt’s family history
and were well aware of the skeletons that would be found in that
closet. While the lawyers in Wiggins did not present any evidence of
the defendant’s life history at all, id. at 515, the lawyers in Lovitt’s
case introduced evidence from Lovitt’s half-sister about Lovitt’s alco-
holic step-father and from prison guards who testified that Lovitt
behaved well in jail. While the lawyers in Wiggins made a decision
which "resulted from inattention," the lawyers in Lovitt’s case made
a deliberate choice which resulted from a "reasoned strategic judg-
ment." Id. at 526. We cannot ignore these differences.
12                          LOVITT v. TRUE
   Finally, we note that Lovitt’s attorneys found themselves between
a rock and a hard place. Had they ignored Lovitt’s advice and inter-
viewed his family members without his consent, then they could be
accused of being ineffective for ignoring their client’s wishes. Had
they introduced his family as witnesses and watched them be
impeached through their own criminal histories on cross-examination,
then counsel could be accused of being ineffective for not anticipating
that disaster. And, no matter how adroitly the pivot was made, had
they presented an inconsistent approach between the guilt phase and
the penalty phase (he did not do it, but if he did, this is why), then
they could be accused of being ineffective for forfeiting the trust of
the jury.

   We refuse to place defense lawyers in this position. "Trial counsel
is too frequently placed in a no-win situation with respect to possible
mitigating evidence at the sentencing phase of a capital case." Bunch,
949 F.2d at 1364. Therefore, "[t]he best course for a federal habeas
court is to credit plausible strategic judgments." Id. See also Trues-
dale v. Moore, 142 F.3d 749, 754-55 (4th Cir. 1998). To do otherwise
would be a transparent misuse of the habeas court’s power of hind-
sight.

                                  B.

   Even if Lovitt’s counsel had been deficient in their performance,
we agree with the Supreme Court of Virginia that the outcome of the
penalty phase in Lovitt’s trial would have remained the same. The rel-
evant question is whether "there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would
have been different. A reasonable probability is a probability suffi-
cient to undermine confidence in the outcome." Strickland, 466 U.S.
at 694. See also Byram, 339 F.3d at 209. To answer this question, the
Virginia court properly observed that "[i]n determining prejudice, we
‘reweigh the evidence in aggravation against the totality of available
mitigating evidence.’" Lovitt II, 585 S.E.2d at 824-25 (quoting Wig-
gins, 539 U.S. at 534 and citing Williams v. Taylor, 529 U.S. at 397-
98).

  As the Virginia court noted, the aggravating evidence in Lovitt’s
case was quite severe. It included "the brutal nature of the attack on
                              LOVITT v. TRUE                              13
Dicks, the fact that Lovitt murdered Dicks solely to eliminate any wit-
ness to the robbery . . . , Lovitt’s prior record [of] numerous felonies,
. . . [and the fact that Lovitt] was on parole at the time he murdered
Dicks." Id. at 825.

   By contrast, the mitigating evidence that Lovitt says should have
been presented to the jury was what the Virginia Supreme Court
described as "mixed." Id. The court explained that although the testi-
mony at the habeas hearing described an abusive and alcoholic step-
father, other evidence in the juvenile records contained social worker
descriptions of Lovitt’s childhood home as being "very clean and
nicely furnished" with parents who were "strong individuals who pro-
vided Lovitt with a stable home life." Id. at 824.

   Further, while general allegations of sexual abuse in Lovitt’s fam-
ily were made at the habeas hearing, the Virginia court found that
"there is no evidence describing the nature or extent of sexual abuse
allegedly inflicted on Lovitt by his stepfather." Id. at 825. Without
this, the court concluded it "would have to resort to speculation to
consider any sexual abuse that Lovitt may have suffered."1 Id. Quite
reasonably, the court declined to do so.

   Not only did the Supreme Court of Virginia find the mitigating evi-
dence in Lovitt’s case to be occasionally contradictory and to require
speculation, but it further noted that much of "this evidence could be
viewed both in aggravation and in mitigation of the offense." Id. For
example, evidence in Lovitt’s juvenile records indicated that Lovitt
"began a cycle of crime and aggressive behavior at an early age" and
indicated that he "had a serious problem with anger." Id. at 824-25.
It is entirely possible that presenting evidence of Lovitt’s social his-
tory to the jury and drawing attention to this can of worms would
have actually hurt Lovitt’s case, rather than helped it.
  1
    Lovitt directs our attention to parts of the record which contradict this
assertion by the Virginia Supreme Court. But we note that even the sec-
tions highlighted by Lovitt in his brief never allege Lovitt’s sexual abuse
outright, but only in speculative or general terms. See, e.g., Petitioner’s
brief p. 27(referencing testimony by Lovitt’s half-sister about sexual
abuse: "The boys haven’t really said a lot about it but it was pretty much
all of us.").
14                          LOVITT v. TRUE
   In addition to re-weighing the mitigating and aggravating factors,
the Supreme Court of Virginia also properly identified the relevant
Supreme Court precedents — Williams and Wiggins — and pro-
ceeded to apply those cases with great care. The court noted several
distinctions between those cases and Lovitt’s case, and concluded,
properly, that these differences greatly altered the prejudice analysis.

   First, the Virginia Supreme Court carefully distinguished Wiggins.
As noted above, the penalty phase in Wiggins contained no evidence
of the defendant’s life history, with counsel instead seeking to prove
that he did not actually commit the crime. Wiggins, 539 U.S. at 515.
By contrast, as the Virginia court pointed out, the penalty phase in
Lovitt’s case contained recent personal history (the testimony from
the prison officials) and some family history as well (testimony from
his half-sister, Lemanda Jones).

   The Virginia court found two additional important differences
between Wiggins and Lovitt. Wiggins had a diminished mental capac-
ity and no criminal record, neither of which his counsel emphasized.
Id. at 535-536. By contrast, the Virginia court noted that there was no
indication that Lovitt had a diminished mental capacity, and he did in
fact have a lengthy criminal record. Lovitt II, 585 S.E.2d at 825.
Lovitt says these distinctions are immaterial. But we cannot believe
that it would not make a difference to a jury whether a defendant had
a mental impairment and whether he was a career criminal or a first-
time offender.

   Similarly, the Virginia court found Williams to be distinguishable
on its facts. Like Wiggins — and unlike Lovitt — Williams was
found to have a mental disorder. Williams, 529 U.S. at 396. And, in
contrast to the arguably conflicted evidence in Lovitt’s case, Williams
had unquestionably suffered extreme abuse — his parents had been
imprisoned for two years for criminally neglecting him. Id. at 395.
Finally, the Court was disturbed in Williams by the fact that the
defendant’s attorneys never introduced a witness who offered to tes-
tify about the defendant’s positive adjustment to prison life. Id. at
396. Here, by comparison, similar witnesses did in fact speak to the
jury on Lovitt’s behalf.

  Thus, the Supreme Court of Virginia properly identified the
Supreme Court cases it was to apply to Lovitt’s ineffectiveness claim
                            LOVITT v. TRUE                          15
— Strickland, Wiggins, and Williams. We think the court properly
applied these holdings, but in any event it certainly did not apply
them unreasonably. 28 U.S.C. § 2254(d)(1). We therefore uphold the
Virginia court’s rejection of Lovitt’s Strickland claim.

                                 IV.

   Lovitt additionally argues that the outcome of his case is unconsti-
tutional because the prosecution failed to disclose material exculpa-
tory evidence, in violation of Brady v. Maryland, 373 U.S. 83 (1963).

   For a Brady claim to be successful, three requirements must be
met: "(1) the evidence must be favorable to the accused, (2) it must
have been suppressed by the government, either willfully or inadver-
tently, and (3) the suppression must have been material." Monroe v.
Angelone, 323 F.3d 286, 299 (4th Cir. 2003). This last element, the
question of materiality, depends on whether "there is a reasonable
probability that, had the evidence been disclosed to the defense, the
result of the proceeding would have been different." Kyles v. Whitley,
514 U.S. 419, 433-34 (1995) (citing United States v. Bagley, 473 U.S.
667, 682 (1985)).

   Lovitt says the prosecutors in his case withheld two material pieces
of evidence: the opinion of a medical examiner and the prison infor-
mant’s history of cooperating with the government. Because we agree
with the Supreme Court of Virginia that neither piece of evidence was
"material," within the meaning of Brady and Kyles, we reject both
arguments.

                                  A.

  Lovitt’s first argument under Brady concerns the opinion of Dr.
Marie Pierre-Louis, the medical examiner who performed the autopsy
on the victim and who testified at Lovitt’s trial.

   During trial, Dr. Pierre-Louis was not asked about whether the
bloody scissors admitted into evidence were consistent with Dicks’s
stab wounds. However, prior to trial, she did examine two pairs of
scissors found at the scene (she was not presented with the bloody
16                          LOVITT v. TRUE
pair found in the woods). At that time, she opined that scissors with
three and a half inch long blades could not have caused all of Dicks’s
wounds, some of which were eight inches deep. This opinion was not
revealed to Lovitt’s defense team. Nonetheless, Lovitt’s lawyers did
have access to Dr. Pierre-Louis’s autopsy report — which explicitly
mentions that investigators presented scissors to her with three and a
half inch long blades— and counsel of course had the chance to cross-
examine her at trial.

   First, we note that "materiality is not considered item by item,
rather it must be assessed collectively." McHone v. Polk, 392 F.3d
691, 697 (4th Cir. 2004) (citing Kyles). In Lovitt’s case, after survey-
ing all of the evidence, it is hard to believe that the doctor’s opinion
would have seriously undermined the conclusion that the scissors
were the murder weapon.

   As the district court observed, Dr. Pierre-Louis never examined the
actual pair of scissors believed to be the murder weapon. Lovitt, 330
F. Supp. 2d at 613. That pair of bloody scissors with the victim’s
DNA on it was found on the flight path from the murder scene. A
forensic expert testified that those bloody scissors conclusively
matched pry marks found on the cash register drawer. And that very
drawer was ultimately discovered at the home of the defendant’s cou-
sin who testified that the defendant had brought it there. Under these
circumstances, Lovitt is hard pressed to show, as he must, that "the
favorable evidence could reasonably be taken to put the whole case
in such a different light as to undermine confidence in the verdict."
Kyles, 514 U.S. at 435.

   Next, we observe several key factual findings made by the state
habeas court after its evidentiary hearing. The circuit court found that
"[a]fter DNA test results came back confirming that the victim’s
blood was on the scissors, Dr. Pierre-Louis indicated to the Common-
wealth’s attorneys that she had been wrong in her [first] conclusion
regarding the scissors." This divergence in view undercuts the materi-
ality of the doctor’s initial assessment, and makes it less probable that
the assessment would have altered the outcome of the trial.

  Moreover, the circuit court found that Lovitt’s trial attorneys —
without talking to Dr. Pierre-Louis — independently questioned
                              LOVITT v. TRUE                              17
whether scissors could inflict Dicks’s wounds. This concern led them
to contact a separate Commonwealth expert who told them "that in a
frenzied violent attack, the tissue of the body can become com-
pressed, and that it was conceivable that these scissors were capable
of being the murder weapon."

   In light of these important factual findings, we cannot say that Dr.
Pierre-Louis’s initial opinion — after examining scissors other than
the alleged murder weapon — constituted material exculpatory evi-
dence under Brady. The Supreme Court of Virginia was certainly not
unreasonable to so conclude.

   Finally, we are persuaded by the opinion of the district court which
emphasized Lovitt’s access to Dr. Pierre-Louis’s opinion before trial.
Lovitt, 330 F. Supp. 2d. at 616 ("[A]s both the circuit court and the
Supreme Court of Virginia found, prior to trial, Lovitt’s attorney . . .
had access to Dr. Pierre-Louis and could have asked her to compare
the victim’s wounds to the various pairs of scissors.")

   Before trial, Lovitt’s attorneys obtained a copy of the autopsy
report, had access to the bloody scissors, and could have easily ques-
tioned Dr. Pierre-Louis about the scissors on cross-examination. We
have explained before that "where the exculpatory information is not
only available to the defendant but also lies in a source where a rea-
sonable defendant would have looked, a defendant is not entitled to
the benefit of the Brady doctrine." United States v. Wilson, 901 F.2d
378, 381 (4th Cir. 1990). Such was the case here.2
  2
   Lovitt makes an additional claim regarding Dr. Pierre-Louis’s opin-
ion. He argues that the prosecutors misled the jury since they were aware
of the doctor’s opinion and nevertheless argued that the 3 inch scissors
found in the woods were the murder weapon.
   We do not find this argument persuasive on its merits, but in any
event, we agree with the Supreme Court of Virginia that Lovitt defaulted
this claim because he did not raise it in his habeas petition. See Lovitt II,
585 S.E.2d at 817, n.4. We decline to excuse this failure to comply with
state procedural rules because we do not find "cause" for the default. See
Coleman v. Thompson, 501 U.S. 722, 750 (1991).
  After all, as the district court noted, when Lovitt filed his state habeas
petition, he attached a copy of the autopsy report and alleged — in con-
18                           LOVITT v. TRUE
                                    B.

   The second part of Lovitt’s Brady allegation involves Casel Lucas,
the prison inmate who testified against Lovitt at trial. It is undisputed
that Lucas did not receive and was not promised a benefit for testify-
ing in Lovitt’s trial. However, Lovitt says Lucas is a "professional
snitch" who had a long history of cooperating with the government.
He says the prosecutors should have provided Lucas’ witness history
to the defense for use as impeachment material. See United States v.
Bagley, 473 U.S. 667, 676 (1985)(explaining that evidence to
impeach a witness’s credibility counts as exculpatory for purposes of
a Brady claim).

   According to Lovitt, Lucas had cooperated with the government in
the D.C. and Northern Virginia area on four different occasions: in
the Evans case, the Young case, the Lee case, and in the "D.C. Star-
bucks triple homicide" case. The prosecutors did not inform Lovitt’s
lawyers of Lucas’ role in any of these cases. Significantly, however,
the Virginia Supreme Court found that Lovitt’s prosecutors were only
aware of Lucas’ involvement in one of these cases, the Evans case.
Lovitt II, 585 S.E.2d at 812. We have no reason to doubt its conclu-
sion. 28 U.S.C. § 2254(d)(2).

   As an initial matter, we think petitioner exaggerates the value of
this information. With respect to the Young, Lee, and Starbucks
cases, although Lucas may have had a unilateral expectation of a ben-
efit for his assistance, it is clear that he did not receive one in any of
these cases. Lovitt II, 585 S.E.2d at 812. Moreover, there is no indica-
tion that Lucas’ prior testimony was anything but truthful. See Lovitt
I, 537 S.E.2d at 872. The exculpatory value of evidence is limited
when the effect of disclosure might well be to emphasize to the jury
that the prior testimony was in fact accurate.

nection with his Brady claim — that the medical examiner did not
believe Dicks’s wounds could be caused by the scissors. See Lovitt, 330
F. Supp. 2d at 627. If Lovitt was able to use this information to formulate
a Brady claim when he filed his habeas petition, then there is no reason
why he could not have used the same information to make a claim of
prosecutorial misconduct at that time.
                             LOVITT v. TRUE                            19
   In any event, because the prosecutors were not aware of Lucas’
participation in the Young, Lee, and Starbucks cases, we need not ask
whether this information was material. See United States v. Agurs,
427 U.S. 97, 103 (1976)(Brady only applies when evidence is "known
to the prosecution but unknown to the defense.") Of these three cases,
only the Young case took place in Arlington County. However, as
explained above, the state habeas court concluded that Lovitt’s prose-
cutors had no knowledge of Lucas’ assistance in the Young case
(which had been prosecuted three years earlier). And, as the Supreme
Court of Virginia noted, Lucas never testified in the Young case since
it resulted in a guilty plea, which when taken by the court, was
accompanied by a recitation of facts that contained no mention of a
confession to Lucas at all. Lovitt II, 585 S.E.2d at 812.

   As for the Lee and Starbucks cases, those cases were not even
prosecuted in Arlington county. Admittedly, "an individual prosecutor
has a duty to learn of any favorable evidence known to others acting
on the government’s behalf." Kyles, 514 U.S. at 437. But we do not
think this duty crossed jurisdictional lines in Lovitt’s case. As the dis-
trict court stated, "to require a prosecutor to mine the records of every
surrounding jurisdiction in both the Commonwealth of Virginia and
the District of Columbia, absent some specific information triggering
such an inquiry, would be patently unreasonable." Lovitt, 330 F.
Supp. 2d at 622.

   This leaves only Lucas’ participation in the Evans case. Once again
the Supreme Court of Virginia identified the relevant Supreme Court
precedent on this issue and concluded that "the failure to disclose this
evidence did not place Lovitt’s trial in a posture that would under-
mine confidence in the verdict." Lovitt II, 585 S.E.2d at 819 (citing
Kyles, 514 U.S. at 514, and Strickler v. Greene, 527 U.S. 263, 290
(1999)).

   In a phone interview the night before he testified, Lucas revealed
to one of Lovitt’s attorneys that he had cooperated with the govern-
ment in the Evans case and, as a result, had received a reduced sen-
tence. Lovitt’s lawyers brought this out on cross-examination, and
Lucas admitted as much to the jury. Additionally, prosecutors
informed defense counsel of Lucas’ extensive criminal record, and
Lovitt’s lawyers impeached Lucas’ credibility by introducing his thir-
20                          LOVITT v. TRUE
teen felony convictions into evidence. Had the Commonwealth told
Lovitt’s lawyers earlier that Lucas had cooperated in the Evans case,
it is unclear what more Lovitt’s attorneys could have done to under-
mine Lucas’ credibility. See United States v. Cole, 293 F.3d 153, 163
(4th Cir. 2002)(suppression of impeachment evidence is not material
when ample information exists to effectively cross-examine witness).

   For the aforementioned reasons, we agree with the Virginia courts
that no material exculpatory evidence was suppressed by Lovitt’s
prosecutors.

                                  V.

   Finally, we address Lovitt’s claim regarding the discarded evidence
in his case. In May 2001 (after the Supreme Court of Virginia had
affirmed Lovitt’s conviction, but while Lovitt’s petition for certiorari
was pending before the U.S. Supreme Court) Robert McCarthy, a
clerk in the Arlington county circuit court, directed that almost all of
the evidence in Lovitt’s case be destroyed.

   Lovitt, citing Arizona v. Youngblood, 488 U.S. 51 (1988), says the
state deliberately frustrated his efforts to obtain meaningful post-
conviction relief, and denied him due process of law. Youngblood
holds that where a defendant can show bad faith, the "failure to pre-
serve potentially useful evidence" constitutes a violation of the Due
Process Clause. Id. at 58.

  Following a two-day evidentiary hearing, the state habeas court
found the following facts on this issue:

     This was an error in judgment by McCarthy, but I find that
     he prepared the order to destroy the exhibits because he had
     received a mandate from the Supreme Court indicating that
     Lovitt’s appeal was finished, and he wanted to remove the
     box of exhibits from the evidence room to make additional
     space.

     There is no evidence to conclude that there was an intent by
     anyone in the Clerk’s office to destroy exculpatory evi-
     dence.
                            LOVITT v. TRUE                          21
    No one from the Commonwealth’s Attorney’s Office or the
    Attorney General’s office had any knowledge that the evi-
    dence was going to be destroyed or was destroyed until
    months after the destruction had taken place.

    There is no evidence that any official of the Commonwealth
    acted in bad faith.

   We agree with the state habeas court that Mr. McCarthy made a
serious error in judgment in destroying the evidence. This error, how-
ever, cannot be attributed to the police or prosecution, and there is
certainly no evidence that the prosecutors did away with anything in
an attempt to prevail or foreclose further judicial review.

   Moreover, we note that the evidence in this case was discarded by
the clerk after Lovitt’s trial had concluded and after the Supreme
Court of Virginia had affirmed his conviction. As the Virginia court
observed, this departs significantly from the Youngblood line of cases
which instead involved pre-trial destruction of evidence. See, e.g.,
Youngblood, 488 U.S. at 53-54; Illinois v. Fischer, 540 U.S. 544, 546-
47 (2004) (discussing Youngblood in the context of pre-trial destruc-
tion of evidence). Extending the destruction of evidence rule today
might impermissibly create a "new rule" on federal habeas review.
See Caspari v. Bohlen, 510 U.S. 383, 389-90 (1994); Teague v. Lane,
489 U.S. 288, 301 (1989).

   Yet we need not decide whether Lovitt asks for such a "new rule"
with his Youngblood argument because an essential component of his
Youngblood claim has not been met. The Supreme Court of Virginia
observed that "under the Youngblood standard, a state’s failure to pre-
serve potentially useful evidence does not constitute a denial of due
process unless a defendant can show bad faith on the part of the
state." Lovitt II, 585 S.E.2d at 815.

   The Virginia court noted McCarthy’s testimony that "he thought he
was authorized to destroy the trial exhibits after receiving a mandate
from [the Supreme Court of Virginia] indicating that Lovitt’s convic-
tions were affirmed." Id. at 808. And that he "drafted the evidence
destruction order without consulting anyone in the Commonwealth’s
Attorney’s office, the Attorney General’s office, or the Arlington
22                           LOVITT v. TRUE
County Police Department. McCarthy also did not notify any of the
circuit court judges, Lovitt’s trial counsel, or his habeas counsel of the
impending evidence destruction." Id. at 809. The court then returned
to the critical finding of fact made by the circuit court that although
Mr. McCarthy surely made an error in judgment, there existed no evi-
dence of bad faith on anyone’s part. Id.

   This factual finding was not made on a whim. It was made as part
of a detailed recitation of factual conclusions, and it came following
a two-day hearing where numerous witnesses testified. Indeed, before
making this finding, the habeas court went out of its way to consider
every piece of evidence on this issue, including testimony from two
of McCarthy’s co-clerks who had advised McCarthy not to discard
evidence in a capital case until after the defendant’s execution. The
habeas court heard all of this testimony and still found that no one
acted in bad faith, and the evidence was instead thrown out simply to
make more space. In light of this extensive review process, we cannot
say that the Supreme Court of Virginia’s decision was based on an
"unreasonable determination of the facts in light of the evidence pre-
sented in the State court proceeding" as 28 U.S.C. § 2254(d)(2)
requires.3

                                   VI.

   Appellant has understandably sought to use his case as a symbol
of all that goes wrong in the criminal justice system, at least as it per-
tains to capital punishment. But that view overlooks all that went right
  3
   Lovitt points out that the Virginia General Assembly has recently
enacted a law which requires the preservation of biological evidence in
death penalty cases until after the judgment is executed. See Va. Code
§ 19.2-270.4:1(B). This statute had not come into effect at the time
McCarthy drafted the destruction order. And, as the Supreme Court of
Virginia noted, "although [the new law] became effective twenty days
before entry of the destruction order, McCarthy was unaware of the stat-
ute’s provisions when the evidence was destroyed." Lovitt II, 585 S.E.2d
at 810.
  Regardless, while this law strikes us as a very wise policy — one we
expect clerks in the future will observe — it is not expressive of federal
due process standards which govern Lovitt’s claim.
                            LOVITT v. TRUE                            23
in an imperfect system, to be sure, but one that is as fair and conscien-
tious as human beings can make it. Petitioner’s case has received the
very best efforts of both the bench and the bar, as indeed all capital
cases should.

   We have reviewed Lovitt’s claims with care, as did each of the var-
ious courts before us. We also express our appreciation for the quality
of advocacy on both sides of this appeal. There is no right to effective
assistance of counsel in a habeas proceeding, see Pennsylvania v. Fin-
ley, 481 U.S. 551, 555 (1987), but petitioner was indeed effectively
represented here. And the state’s attorney likewise presented a thor-
ough brief and able argument. In this respect also, the system worked
as it should.

   For the reasons expressed above, we affirm the judgment dismiss-
ing the petition.

                                                            AFFIRMED